Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/6/2022, with respect to the objections and rejections of claims 1-16 have been fully considered and are persuasive.  The rejections and objections of claims 1-16 have been withdrawn. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupoyet (US 4265134) in view of Fukumori (US 2018/0187749 A1).
Regarding claim 17, Dupoyet teaches a link chain comprising:
	two bushings (7);
	two pins (10);
	two outer link plates (9) that are fixedly connected to each other by the two pins and form an outer member (Dupoyet, column 4 lines 21-47 and column 6 lines 20-50); and
	two inner link plates (1e) that are connected to each other by the two bushings and form an inner member, the outer member and the inner member being alternately lined up (Dupoyet, column 4 lines 21-47 and column 6 lines 20-50).
	Dupoyet fails to teach that the outer link plates have an offset section that is offset in the direction of the chain center axis, the chain center extending in a longitudinal direction of the link chain, that the offset section has a section center line that runs parallel to the chain center, and that the section center line passes approximately through the force transmission point.
Dupoyet does, however, teach that the inner chain link plate (1e) has a center portion (43) that is offset laterally outwardly of the link, such that the offset portion is in approximate alignment with the inner face of the outer plate to facilitate the guiding of the chain and its engagement on the successive sprockets (Dupoyet, column 6 lines 20-50). Involving the same concept, Fukumori teaches outer link plates (318, 322) have an offset section (388, 390) that are offset in the direction of the chain center axis (Fukumori, paragraphs 0094-0101). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange and reverse the offset sections of the chain links taught by Dupoyet such that the outer link plate has the offset section offset towards the center of the chain as taught by Fukumori, as Fukumori teaches that arranging the offset sections in such a way facilitates holding the sprocket teeth between the link plates (Fukumori, paragraph 0102).
	Additionally, when the offset section is in approximate alignment with the alternating (adjacent inner) link, as taught by both Dupoyet (Dupoyet, column 6 lines 20-50) and Fukumori (Fukumori, paragraphs 0094-0102), then the section center line inherently passes approximately through the force transmission point.
Dupoyet and Fukumori disclose the same structure as claimed and as stated above, inherently teach that the offset section has a section center line that runs parallel to the chain center, wherein a transmission force between one of the two bushings and one of the two pins in a tension-loaded chain concentrates at a force transmission point, and the section center line passes approximately through the force transmission point. 
	
	Fukumori and Dupoyet are both analogous to the claimed invention as both pertain to the design of chains for use in bicycle systems.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: While the sealing function of the lugs and grooves of the chain links is fulfilled by the invention taught by Nakagawa, the structure of Nakagawa does not function to "increase the chain tension", and making two parts integral (as it would be within the knowledge of one having ordinary skill in the art to attempt to make integral) would not resolve the structural difference, as the seal/lug taught by Nakagawa functions elastically, while the current discloser requires that the lug be solid to properly perform the functions desired. As such, no prior art teaches or reasonably suggests the integral lug and groove structure in combination with the other limitations of claim 1, making it allowable. Claims 2-16 depend on claim 1 and are thus also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fukumori (US 9255624 B2), Wu (US 2008/0182691 A1), Cheesman (US 5222920 A), Wang (US 2005/0164816 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/E.R.K./Examiner, Art Unit 3651